                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

THE HURRY FAMILY REVOCABLE
TRUST, SCOTTSDALE CAPITAL
ADVISORS CORPORATION, and
ALPINE SECURITIES CORPORATION,

     Plaintiffs,

v.                                           Case No. 8:18-cv-2869-T-33CPT

CHRISTOPHER FRANKEL,

     Defendant.

______________________________/

                                    ORDER

     This   matter     comes    before    the   Court   in   consideration   of

Defendant Christopher Frankel’s Motion to Dismiss All Counts of

Plaintiffs’ Second Amended Complaint (Doc. # 68), filed on May 24,

2019. Plaintiffs the Hurry Family Revocable Trust, Scottsdale

Capital Advisors Corporation, and Alpine Securities Corporation

responded on June 7, 2019 (Doc. # 71), and the Court held oral

argument on July 2, 2019. For the reasons that follow and those

stated during oral argument, the Motion is denied.

I.   Background

     Plaintiffs Cayman Securities Clearing and Trading LTD, the

Hurry   Family     Revocable     Trust,      Scottsdale      Capital   Advisors

Corporation,     and   Alpine   Securities      Corporation    initiated   this

action against Frankel on November 21, 2018. (Doc. # 1). The


                                         1
initial complaint alleged five counts: (1) breach of contract

involving a nondisclosure agreement; (2) violations of the Defend

Trade Secrets Act (DTSA); (3) violations of the Florida Uniform

Trade Secret Act (FUTSA); (4) violations of the Florida Deceptive

and Unfair Trade Practices Act (FDUTPA); and (5) common law unfair

competition. (Id. at ¶¶ 28-65).

     All counts relate to the same underlying facts − Plaintiffs

allege   that   Frankel,   a   former       CEO   and    consultant      to    Alpine

Securities,     misappropriated     confidential              information      (trade

secrets) from Plaintiffs after the parties’ business relationship

ended. (Id. at ¶¶ 11-20). Frankel allegedly did so to “solicit

capital, establish banking relations, recruit Plaintiffs’ clients,

and compete with Plaintiffs’ businesses [by] . . . mak[ing] a bid

for a broker-dealer in Chicago.” (Id. at ¶ 20).

     Plaintiffs filed an amended complaint on February 26, 2019,

after learning during discovery that the parties had entered into

a second nondisclosure agreement that superseded the original

nondisclosure    agreement.     (Doc.       #   37).    The    amended   complaint

alleged five counts: (1) breach of contract involving the original

nondisclosure    agreement     between      Cayman      Securities,      the    Hurry

Trust, and Frankel; (2) breach of contract involving the second

nondisclosure    agreement     between      Alpine      Securities,      Scottsdale

Capital, and Frankel; (3) violations of the DTSA; (4) violations

of the FUTSA; and (5) violations of the FDUTPA. (Id. at 6-11).

                                        2
Plaintiffs dropped the common law unfair competition count in the

amended complaint.

     The Court dismissed the amended complaint after hearing oral

argument    and   determining        that   Plaintiffs       failed     to    plead

sufficient facts to provide Frankel with notice of the trade

secrets he allegedly misappropriated. (Doc. # 47). The Court also

ruled that the FUTSA claim preempted the FDUTPA claim as alleged

because both claims were based upon the same set of underlying

factual allegations - that Frankel unlawfully used Plaintiffs’

trade secrets after misappropriating materials containing those

secrets. (Id.).

     Cayman Securities subsequently dropped all counts and the

remaining Plaintiffs filed a second amended complaint alleging

four counts: (1) breach of the original nondisclosure agreement

between the Hurry Trust and Frankel; (2) breach of the second

nondisclosure     agreement    between      Alpine   Securities,       Scottsdale

Capital,    and   Frankel;    (3)    violations      of   the   DTSA;    and    (4)

violations of the FUTSA. (Doc. # 61 at ¶¶ 32-64). As a basis for

those   claims,   Plaintiffs    identify      more    than    fifteen    specific

documents    containing      trade     secrets    that       Frankel    allegedly

misappropriated     by   forwarding     materials     from      his    work   email

account to his personal email account. (Id.). Frankel subsequently

filed this Motion to Dismiss All Counts of Plaintiffs’ Second

Amended Complaint on May 24, 2019. (Doc. # 68). The Hurry Trust,

                                        3
Scottsdale Capital, and Alpine Securities have responded, (Doc. #

71), and the Motion is now ripe.

II.    Discussion

       Frankel argues that all counts in the second amended complaint

should be dismissed under Federal Rule of Civil Procedure 12(b)(6)

for two reasons. First, Plaintiffs “failed to identify how and

when    Frankel       misappropriated         their      allegedly      confidential

information.” (Doc. # 68 at 2). Second, Plaintiffs’ “conclusory

allegations     upon     information       and     belief      do    not    meet    the

plausibility      requirement     for    statutory       and   contractual     claims

based on misappropriation.” (Id. at 5). Frankel also argues that,

even if the Court does not dismiss the DTSA count, “there is no

factual support for [Plaintiffs’] allegations that [Plaintiffs]

are entitled to exemplary damages” under the DTSA. (Id. at 7-8).

       Although the second amended complaint includes four counts,

each count is predicated on a finding that Frankel misappropriated

Plaintiffs’ confidential information/trade secrets. (Doc. # 61 at

¶¶    32-64).   The    same   analysis     is     used    when   considering       both

statutory and contractual claims for misappropriation of trade

secrets. See Am. Registry, LLC v. Hanaw (Am. Registry I), No. 2:13-

cv-352-FtM-29UAM, 2013 WL 6332971, at *2-4 (M.D. Fla. Dec. 5,

2013)(dismissing both contractual and statutory claims alleging

misappropriation       of     trade     secrets     because      “the      [statutory]



                                          4
allegations suffer from the same deficiencies as the previous

[breach of contract] count”).

     A.   Plaintiffs’ Alleged Failure to Identify How and When
          Frankel Misappropriated Protected Information

     To state a claim for trade secret misappropriation under the

FUTSA, a plaintiff must allege: (1) it possessed secret information

and took reasonable steps to protect its secrecy; and (2) the

secret it possessed was misappropriated, either by one who knew or

had reason to know that the secret was improperly obtained or by

one who used improper means to obtain it. Audiology Distrib., LLC

v. Simmons, No. 8:12–cv–02427–JDW–AEP, 2014 WL 12620835, at *1

(M.D. Fla. Jan. 8, 2014). Courts in the Eleventh Circuit will not

dismiss a complaint alleging misappropriation of trade secrets

when the alleged trade secrets are identified with sufficient

particularity “to put [a defendant] on notice as to what material

formed the basis for [the] claims.” DynCorp Int’l v. AAR Airlift

Grp., Inc., 664 F. App’x 844, 849-50 (11th Cir. 2016). Still, the

complaint must contain factual allegations, taken as true, to show

that the misappropriated information constitutes a trade secret

within the meaning of the FUTSA. Id. at 850.

     Frankel   asserts   that   Plaintiffs   “have    not   met   DynCorp’s

requirement    of   specifically   identifying       how    and   when   the

information was misappropriated.” (Doc. # 68 at 6). However, that

assertion misconstrues the holding in DynCorp. The court did not


                                   5
hold that a plaintiff must allege a specific time period when the

defendant divulged the trade secrets, the people to whom the

defendant divulged it, or the manner in which the defendant stored

the materials. While those allegations may be pled to help put a

defendant    on    notice   as      to   the    materials    that   were     allegedly

misappropriated, they are not required. DynCorp, 664 F. App’x at

849-50.

     District      courts      in   the    Eleventh      Circuit    have     generally

followed     the     DynCorp     decision       in    holding   that    a    plaintiff

sufficiently alleges a misappropriation claim when a complaint

identifies trade secrets related to specific clients, competitors,

and projects. See, e.g., Developmental Techs., LLC v. Mitsui

Chems., Inc., No. 8:18-cv-1582-T-27TGW, 2019 WL 1598808, at *3

(M.D. Fla. Apr. 15, 2019)(holding that the complaint sufficiently

stated a claim for misappropriation because it identified several

categories of confidential and proprietary information, including

photographs of active tests, system configurations, and visual

demonstrations); Sentry Data Sys., Inc. v. CVS Health, 361 F. Supp.

3d   1279,    1294     (S.D.     Fla.     2018)(holding      that   the      complaint

sufficiently       stated   a    claim     for       misappropriation       because   it

identified specific trade secrets, including a Pharmacy Service

Agreement template, proprietary software programs, and proprietary

configurations and data specifications of software).



                                            6
     Plaintiffs’ second amended complaint now alleges that Frankel

“forwarded emails containing Confidential Information from his

employee email account to his personal email account” on sixteen

specific dates from August 15, 2016, to October 7, 2018. (Doc. #

61 at ¶ 25). The second amended complaint asserts that Frankel

forwarded the following confidential information:

       •   the First Amendment to the Hurry Family Revocable Trust

       •   a Certificate of Trust regarding the Hurry Trust

       •   portions of the Hurry Trust document

       •   Alpine Securities’ annual audit report for the fiscal

           year ending September 20, 2016

       •   statements     of    accounts    for   Alpine   Securities    and

           Scottsdale Capital

       •   a    term    sheet   for   a    multi-million   dollar    secured

           revolving credit facility relating to Alpine Securities

       •   an   email    regarding    Alpine   Securities’   fee    schedule

           including a listing of Alpine Securities’ top fifty

           accounts by commission amount

       •   a term sheet for loans to Alpine Securities to fund

           National Securities Clearing Corporation calls

       •   an internal audit report dated May 1, 2016, prepared by

           the Chief Compliance Officer of Alpine Securities

       •   Alpine Securities’ blanket fidelity bond


                                      7
         •   a   draft     employment     agreement    template         sent    by   an

             attorney from Alpine Securities

         •   a consulting agreement between a consultant and Alpine

             Securities

         •   internal      emails    from     September     and     October      2016,

             including a Financial and Operations Principal’s report

             dated April 18, 2016

         •   an email from FINRA to Alpine Securities regarding due

             diligence documents

         •   internal emails from August 2016 containing drafts of

             Alpine Securities’ correspondent fees and customer fee

             schedules

         •   an email from FINRA regarding certain proposed changes

             in Scottsdale Capital’s business operations

(Id.   at    ¶   34-64).    Those    factual    allegations       are    pled    “with

reasonable particularity [to identify] the trade secrets allegedly

misappropriated by [Frankel].” AAR Mfg. v. Matrix Composites,

Inc., 98 So. 3d 186, 187 (Fla. 5th DCA 2012). Even if Plaintiffs

are    required     to     plead    how   and   when      the     information        was

misappropriated, they have done so by alleging specific dates on

which Frankel allegedly forwarded the materials to his personal

email account.




                                          8
       The second amended complaint now provides Frankel with fair

notice of the specific materials he allegedly misappropriated from

Plaintiffs       and    the     specific    dates        upon   which     such   alleged

misappropriation took place. Therefore, Frankel’s Motion is due to

be denied as to his first argument underlying all four counts.

       B.    Plaintiffs’ Alleged Failure to Meet the Plausibility
             Requirement

       Courts have held that “[a]lthough [the defendant’s] use of

confidential           information     is       certainly         conceivable,          the

plausibility standard requires ‘more than a sheer possibility that

a    defendant    has    acted     unlawfully.’”         Am.    Registry    I,   2013    WL

6332971, at *2 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). In American Registry I, the plaintiff alleged that the

defendant was utilizing confidential information and trade secrets

in    the   creation      and    operation      of   a    competitor       solely   “upon

information and belief”. Id. at *1. As those alleged facts were

not enough to meet the plausibility standard, the court dismissed

the complaint. Id. at *5. Frankel asserts that, like the plaintiff

in American Registry I, Plaintiffs here do not plausibly allege

that    Frankel    acted        unlawfully.     Instead,        Frankel    argues    that

Plaintiffs’ statements that they “are informed and believe . . .

[Frankel] used [the trade secret materials]” are not enough to

meet the plausibility standard. (Doc. # 61 at ¶ 51, 62).




                                            9
     Frankel’s argument fails to consider that the plaintiff in

American Registry I subsequently amended the complaint to replace

“the long and broad list of alleged trade secrets found in the

Second Amended Complaint with ten specific categories of trade

secrets.” Am. Registry, LLC v. Hanaw (Am. Registry II), No. 2:13-

cv-352-FtM-29UAM, 2014 WL 12606501, at *4 (M.D. Fla. July 16,

2014). The plaintiff also amended the complaint to allege that the

defendant “acquired its Proprietary Information through the use of

improper means [when], . . . prior to having his sales agency

relationship   terminated,   [the    defendant]    physically    thieved,

copied, reproduced, replicated, converted, and misappropriated

American   Registry’s   Proprietary      Information.”   Id.    The   court

declined to dismiss the amended complaint in American Registry II.

     Here, Plaintiffs’ second amended complaint is similar to the

amended complaint in American Registry II. Plaintiffs expressly

allege that Frankel used misappropriated, confidential information

after he left Alpine Securities to “create a broker-dealer that

could provide fees and services competitive to Alpine and then

us[ed] Plaintiffs’ Confidential Information to solicit their top

clients.” (Doc. # 61 at ¶ 31). While Plaintiffs utilize language

similar to “upon information and belief” within Counts III and IV

of the second amended complaint, Plaintiffs also provide numerous

examples of documents allegedly misappropriated by Frankel that

could be used “to solicit capital and establish financial relations

                                    10
so that he could make a bid for a broker-dealer in Chicago.” (Id.

at ¶ 30). Those examples are enough to “plausibly suggest that

[Frankel]    misappropriated   [Plaintiffs’]   trade   secrets.”   Am.

Registry II, 2014 WL 12606501, at *4. Therefore, Frankel’s Motion

is also due to be denied as to his second argument underlying all

four counts.

     C.     Exemplary Damages under the DTSA

     The DTSA states, in relevant part, that a court may award

exemplary damages “if the trade secret is willfully and maliciously

misappropriated.” 18 U.S.C. § 1836(b)(3)(C). In two sentences and

without citing legal authority, Frankel argues that Plaintiffs are

not entitled to exemplary damages. He only asserts that “there is

no factual support for the allegation that [he] misappropriated

any of the allegedly confidential information . . . [or] for the

allegation that the (unidentified) misappropriation was willful

and malicious.” (Doc. # 68 at 7-8).

     The DTSA does not define “willful” or “malicious.” See API

Ams. Inc. v. Miller, No. 2:17-cv-02617-HLT, 2019 WL 1506955, at *8

(D. Kan. Apr. 5, 2019)(“[N]either the legislature nor the courts

have defined what constitutes ‘willful’ or ‘malicious’ conduct .

. . under . . . the DTSA.”). Frankel’s Motion does not define or

suggest a proper definition for the term willful or malicious

conduct.



                                  11
     Relevant case law on the issue is sparse; however, courts

have held that plaintiffs do not have to establish specific proof

in support of damages — including exemplary damages — resulting

from the misappropriation of trade secrets to survive a motion to

dismiss. See, e.g., Sterling Computs. Corp. v. Haskell, No. 4:17-

CV-04073-KES, 2018 WL 671210, at *4-5 (D.S.D. Feb. 1, 2018)(finding

that allegations for damages under the DTSA withstood a motion to

dismiss because the plaintiff plausibly alleged that the defendant

unlawfully retained trade secrets that could entitle the plaintiff

to monetary relief); Atl. Fiberglass USA, LLC v. KPI, Co., 911 F.

Supp. 2d 1247, 1259 (N.D. Ga. 2012)(holding that the plaintiff

stated a plausible misappropriation of trade secrets claim where

the plaintiff alleged that it developed trade secrets, it licensed

those trade secrets to the defendant on a limited basis, and the

defendant     misappropriated    those     trade   secrets     willfully    and

maliciously).    A   ruling    that   Plaintiffs    are   not    entitled    to

exemplary   damages    would    be    premature    at   this   stage   of   the

litigation.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant Christopher Frankel’s Motion to Dismiss All Counts

of Plaintiffs’ Second Amended Complaint (Doc. # 68) is DENIED.




                                      12
     DONE and ORDERED in Chambers in Tampa, Florida, this 3rd day

of July, 2019.




                               13
